DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 310.  See Spec. 7, l. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 lines 9–10 recites “forming dense-graded cold-mix asphalt product for use in an asphaltic roadway paving, with the cut-back binder product and the dense-graded aggregate.”  The metes and bounds cannot be reasonably ascertained because it is unclear whether or not there is additional cut-back binder product and dense-graded aggregate in step g) beyond that already contained in the dense-graded cold-mix asphalt product.  Appropriate correction is required.
	Claims 2–9 are indefinite by reason of their dependency from claim 1.
	Claim 6 lines 3–5 recite: “i) priming the dense-graded aggregate with approximately 0.5% to 3% by weight of the cut-back binder product by total weight of the cold-mix asphalt product, prior to coating a dense-grade aggregate with the cut-back binder product” (emphasis added).  This is indefinite because the “cold-mix asphalt product” does not exist until after step f), but said “priming” step i) occurs before step f).   The content of “cut-back binder product” consequently cannot be determined relative to the “cold-mix asphalt product” if the cold-mix asphalt product does not yet exist in step i).
	Claims 7–9 are indefinite by reason of their dependency from claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey et al. (US 6764542 B1) in view of Yang (CN 1212266 A, machine translation) and Speight, “Asphalt: Properties and Uses,” Sections 26.11.3.1-3.4, The Chemistry and Technology of Petroleum, 5th. Ed, CRC Press, Taylor & Francis Group, LLC, pp. 762-764 (2014).
	With respect to claim 1, Lackey teaches a cutback asphalt and producing a cold patch material from the same.  Id. at Abstract.  First, for a high performance material, the reference teaches adding a thermoplastic polymer by any conventional method to an asphalt.  Id. at col. 5, ll. 24–31.  Then Lackey forms a cutback asphalt by blending the asphalt with a cutback solvent.  Id. at col. 3, ll.  59–62.  Lackey coats an aggregate with the cutback asphalt.  The resulting paving composition is soft, stable when stored at ambient temperature, and applied as a cold patch for repairing road surfaces.  Id. at col. 1, ll. 36–38, 45–52; col. 3, ll. 12–14.
	Lackey discloses teaches that adding a plastic polymer to the asphalt by known methods and coating an aggregate with the cut-back binder product as claimed, but is silent as to i) steps a), c), and d) as claimed; and ii) where the aggregate is a dense-graded aggregate as in f).
	As to i), Yang teaches preparing a polymer modified asphalt by heating an asphalt, adding SBS polymer to the mixture, and blending until homogeneous.  Id. at claim 2.  One of ordinary skill in the art would reasonably recognize that the resulting asphalt cools upon removal from heat.  The resulting asphalt exhibits improved service properties and product life.
	Given that Lackey permits a polymer-containing asphalt by any method and the advantages of the SBS modified asphalt prepared by Yang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an asphalt as in steps a)-d) in order to provide an asphalt with improved service properties and product life.
	As to ii), Speight at page 763 under Section. 26.11.3.4 specifies preparing cold mix asphalt with cutback asphalt where “[a]ggregate material may be anything from a dense-graded crushed aggregate to a granular soil.” Page 764 explains that selection of aggregate can be determined by a number of factors such as cost, availability, among others. Even so, the selection of a known material based on its suitability prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); see also In re Leshin, 277 F.2d 197, 125
USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Given that Lackey discloses a cold mix asphalt and that dense-graded aggregate is known for cold mix asphalts as taught by Speight, it would have been obvious to a person having ordinary skill in the art at the time of invention to prepare a cold mix asphalt product by selecting a dense graded aggregate as the mineral filler to be coated with the cutback binder and to form the dense graded cold mix asphalt product depending upon the desired end use.
	With respect to claim 2, Lackey prepares its cutback asphalt by adding about 1 to about 50 wt% cutback solvent to the asphalt.  Id. at claim 4.
	With respect to claim 3, Lackey specifies that the solvent comprises an ester of a long chain fatty acid derived from animal fat.  Id. at claim 3.
	With respect to claim 4, Lackey specifies that the solvent comprises an ester of a long chain fatty acid derived from vegetable oil.  Id. at claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lackey et al. (US 6764542 B1), Yang (CN 1212266 A, machine translation), Speight, “Asphalt: Properties and Uses,” Sections 26.11.3.1-3.4, The Chemistry and Technology of Petroleum, 5th. Ed, CRC Press, Taylor & Francis Group, LLC, pp. 762-764 (2014) as applied to claim 1 above, and further in view of Delcroix et al. (EP 2192158 A1, abstract).
	Lackey teaches preparing a cutback asphalt, but is silent as to a glycerol as the cutback solvent. 
	Delcroix teaches a hydrocarbon binder containing a bitumen, synthetic binder, and an additive containing glycerol.  Id. at “Novelty.”  The additive contains glycerol and optionally natural fats (animal or plant oils), has low environmental impact, and good coating performance.  Id. at “Advantage.”.  The binder is suitable for coating on an aggregate for a paving composition.  Id. at “Description.”
	Given that Lackey employs a cutback solvent and the advantages of a glycerin taught by Delcroix, it would have been obvious to a person having ordinary skill in the art at the time of invention to .

Claims 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey et al. (US 6764542 B1), Yang (CN 1212266 A, machine translation), Speight, “Asphalt: Properties and Uses,” Sections 26.11.3.1-3.4, The Chemistry and Technology of Petroleum, 5th. Ed, CRC Press, Taylor & Francis Group, LLC, pp. 762-764 (2014), and Delcroix et al. (EP 2192158 A1, abstract) as applied to claim 5 above, and further in view of Wentzel (WO 99/51678 A).
	With respect to claim 6, Lackey primes or coats its aggregate, but is silent as to the amount of the cut-back binder product employed as primer.  Id. at. 4, ll. 9–12, claim 19.
	Wentzel at page 5 discloses an example where an aggregate is coated with 3.5% of a bituminous binder, cooled, then mixed with the remainder of the bituminous binder. abstract. The resulting granular mastic end product is suitable in applications where it is necessary to transport cold asphalt over long distances, such as mastic for paving asphalt. Id. at 1, ll. 12-14, 21. The resulting granulated mastic asphalt is characterized by improved coating and storage capacity.  Id. at page 2, ll. 18-27.
	Given that Lackey primes aggregate with the cutback asphalt therein and the advantage of priming aggregate with an amount of binder taught by Wentzel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prime the aggregate as presently claimed in order to provide an asphalt having improved coating and storage capacity.
	With respect to claim 7, Lackey is silent as to a step of priming the aggregate with an amount of the asphalt binder followed by cooling. 
	Wentzel at page 5 discloses an example where an aggregate is coated with 3.5% of a bituminous binder, cooled, then mixed with the remainder of the bituminous binder. Id. at abstract. The resulting granular mastic end product is suitable in applications where it is necessary to transport cold asphalt over long distances, such as mastic for paving asphalt. Id. at 1, ll. 12-14, 21. The resulting asphalt is characterized by improved coating and storage capacity.  Id. at 2, ll. 18-27.

	With respect to claim 8, Lackey applies the asphalt to aggregate without additional heating.  Id. at col. 4, ll. 9–12.
	With respect to claim 9, Lackey teaches a paving composition comprising aggregate and about 1.0 to about 10.0 wt% of the cutback asphalt.  Id. at claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763